OPINION OF THE COURT. PARKER, J. This proceeding purpiorts to be a proceeding by writ of error to the District Court of Colfax County. The record, however, fails to show the writ of error or any return thereto. This is in direct violation of sec. 22 of chap. 59, laws of 1907, which pirovides: “And in all cases the transcript of record shall contain a copy of the final judgment, opinion of the court below when filed, notice of appeal, writ of error and citation thereon, together with return of service, bond on appeal, etc.” Aside from this requirement, ito is fundamental that the writ must be lodged in the lower court, and the return of the record made in response thereto. These facts must, of course, appear from the record itself. In the absence of such showing, the appellate court will have no jurisdiction of the cause. See 2 Cyc. 1025; 7 Ency. PL & Pr. 889, 890. An examination of the docket of the clerk of this court discloses that a writ of error was in fact issued in a cause between the same parties mentioned in the transcript, but whether the record in this case is returned in response to the same does not appear. So far as the record discloses, the transcript on file may bear no relation to the cause in which the judgment complained of was rendered. It follows that no jurisdiction in this court appears, and the canse should be dismissed, and it is so ordered.